Citation Nr: 0411457	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-05 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral pes 
planus.

2.  Entitlement to service connection for osteoarthritis of 
multiple joints, asserted as due to cold injuries.

3.  Entitlement to service connection for a bilateral fungus 
infection of the toenails due to cold injury.

4.  Entitlement to service connection for bilateral knee 
disability, asserted as secondary to bilateral pes planus.

5.  Entitlement to service connection for bilateral ankle 
disability, asserted as secondary to bilateral pes planus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran from July 1951 to July 1953, including combat 
service during the Korean Conflict, and his decorations 
include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In the June 2001 
rating decision, the RO denied service connection for 
osteoarthritis of multiple joints and a bilateral fungus 
infection of the toenails, both of which were claimed as 
secondary to exposure to cold weather conditions while 
serving in Korea during the Korean Conflict.  In the latter 
rating action, the RO denied the veteran's application to 
reopen a claim of service connection for bilateral pes 
planus, as well as his claims of service connection for knee 
and ankle disabilities, asserted as secondary to his 
bilateral pes planus.  The veteran perfected a timely appeal 
of these determinations to the Board.

In the following decision, the Board grants service 
connection for degenerative joint disease of the right and 
left shoulders, right and left knees, and right and left 
hands, each as a residual of the veteran's in-service cold 
injuries, which constitutes an allowance of his claim of 
service connection for osteoarthritis of multiple joints.  
Given this determination, the veteran's claim of service 
connection for bilateral knee disability is moot.

In November 2003, the veteran, accompanied by his accredited 
representative, testified at a videoconference hearing before 
the undersigned Veterans Law Judge.

The veteran's claim of service connection for bilateral ankle 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a September 1996 rating decision, the RO, while noting 
the finality of its November 1965 rating action, confirmed 
and continued its denial of service connection for bilateral 
flat feet (pes planus); later that month, the RO notified the 
veteran of the decision and of his appellate rights

3.  The veteran filed a timely Notice of Disagreement to the 
September 1996 rating action, and in February 1997, the 
veteran was issued a Statement of the Case; however, in May 
1997, the veteran withdrew his appeal and the decision became 
final.  

4.  Evidence received since the September 1996 rating 
decision is new, relates to a necessary unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

5.  The veteran was exposed to cold weather conditions during 
his period of combat service during the Korean Conflict.

6.  With resolution of all reasonable doubt in his favor, the 
veteran's bilateral pes planus was aggravated due to the cold 
weather and combat conditions he experienced during his 
period of service in the Korean Conflict.

7.  The veteran's osteoarthritis of multiple joints, to 
specifically include degenerative joint disease of the right 
and left shoulders, right and left knees, and right and left 
hands, is related to the cold weather conditions he 
experienced during his combat service in the Korean Conflict.

8.  The veteran's onychomycosis is related to the cold 
weather conditions he experienced during his combat service 
in the Korean Conflict.


CONCLUSIONS OF LAW

1.  The RO's September 1996 decision that denied the 
veteran's application to reopen a claim of service connection 
for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204, 20.302(a), 
20.1103 (1996).

2.  Evidence received since the February 1996 RO rating 
decision is new and material; the claim of entitlement to 
service connection for bilateral pes planus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The veteran has bilateral pes planus as a residual of 
cold injuries that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

4.  The veteran has osteoarthritis of multiple joints, to 
specifically include degenerative joint disease of the right 
and left shoulders, right and left knees, and right and left 
hands, that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

5.  The veteran onychomycosis was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's application to 
reopen a claim of service connection for bilateral pes planus 
as well as for his claims of service connection for 
osteoarthritis of multiple joints, bilateral fungus infection 
of the toenails and bilateral knee disability, and that the 
requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In April 2001, the veteran was provided with a VA examination 
to determine the nature and extent of his orthopedic and 
dermatological impairment, and to obtain an opinion as to the 
etiology of these conditions.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Further, VA has associated with the 
claims folder voluminous records of the veteran's VA and 
private treatment for these disabilities, and in November 
2003, he testified at a hearing conducted before the 
undersigned Veterans Law Judge.  The veteran and his 
representative also have been provided with Statements of the 
Case (SOCs) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially advised 
them of the evidence needed by the veteran to prevail on the 
claim.  In addition, in March and April 2001 and June 2002 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
determinations and the extensive record, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Application to reopen claim of service connection for 
bilateral pes planus

The service medical records show that, at service entry, the 
veteran was diagnosed as having third-degree pes planus that 
was not considered disabling.  He was treated for this 
condition during service and at separation he was noted to 
suffer from this disability.

In August 1965, the veteran filed a claim of service 
connection for left hand disability.  In October 1965, he was 
afforded a formal VA examination with respect to this claim, 
and in a November 1965 rating decision, the RO granted 
service connection for a scar on the palm of his left hand.  
In that same rating action, although he had not filed a claim 
of service connection for pes planus, the RO denied service 
connection for that condition, along with several other 
disabilities; in a November 1965 letter ,the RO did not 
explain its basis for the determination, while notifying him 
that service connection for bilateral pes planus had been 
denied.

In a June 1996 statement that the RO interpreted as an 
informal application to reopen his claim of service 
connection for bilateral pes planus, the veteran reported 
that he had flat feet due to carrying heavy equipment while 
stationed in Korea.  In support, in August 1996, he submitted 
a signed statement prepared by a former service colleague, 
who stated that he recalled witnessing the veteran having 
foot problems in 1952, which he continued to complain of 
until he was able to go to the aid station, where he was 
issued corrective boots.

In a September 1996 rating decision, the RO, pointing out 
that pes planus was noted at service entry, denied service 
connection for the condition on the basis that there was no 
evidence showing that the disability was aggravated during 
service.  The veteran filed a timely Notice of Disagreement 
with the September 1996 rating action, and in February 1997, 
the RO issued the veteran an SOC; however, as the Board noted 
in a May 1998 decision, the veteran withdrew the appeal and 
the decision became final

Also of record at the time of the September 1996 rating 
decision is an October 1995 private medical report prepared 
by Dr. F. Joseph Whelan, who after discussing the veteran's 
pertinent in-service history, diagnosed him as having 
orthopedic disabilities of the feet due to service.

Because the veteran withdrew his appeal of the RO's September 
1996 decision that denied his application to reopen a claim 
of service connection for bilateral pes planus, it became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204, 
20.302(a), 20.1103 (1996).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2003), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The revised version of 
38 C.F.R. § 3.156(a) applies in this case because the 
veteran's claim was not received until May 2002, i.e., after 
the current regulation's effective date of August 29, 2001.  

Evidence associated with the claims folder since the RO's 
September 1996 rating decision includes private and VA 
treatment records dated since the late 1990s, which show that 
the veteran has been diagnosed as having bilateral pes 
planus; an October 2002 lay statement drafted by one of the 
veteran's former service colleagues; the transcript of the 
veteran's testimony at a hearing conducted before the 
undersigned Veterans Law Judge in November 2003; and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance is the statement of the veteran's 
in-service colleague in which he reported that while serving 
together in Korea in 1952, the veteran began having foot 
problems and started to walk with a noticeable limp during 
service, which indicates that the veteran's bilateral pes 
planus became symptomatic while he was on active duty.  Also 
of particular importance is the veteran's statements and 
testimony, which likewise reflect that he starting to 
experience manifestation of his bilateral pes planus during 
service and that have continued since that time, and which he 
attributed to ill fitting footwear; consistent with the lay 
statements of his service colleagues, he reported that he was 
issued corrective footwear to treat this problem.  In this 
regard, the Board notes that in Charles v Principi, 16 Vet. 
App. 370, 374-75 (2002), the Court held that the veteran is 
competent to report that he or she has experienced a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the new evidence received since the September 1996 
rating decision relates to an unestablished fact necessary to 
support the claim, as there is now an indication that the 
veteran suffers from pes planus that may have been aggravated 
during or as a consequence of service.  In light of the basis 
for the RO's November 1965 and September 1996 determinations, 
this evidence raises a reasonable possibility of 
substantiating his claim.  Accordingly, this evidence is 
"new and material" under the revised provisions of 
38 C.F.R. § 3.156(a), and the claim is reopened.  

III.  Service connection for bilateral pes planus, 
osteoarthritis of multiple joints, and bilateral foot fungus 
of the toenails

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In support of each of these claims, the veteran asserts that 
he has each condition as a consequence of his service in the 
Korean Conflict, to specifically include both combat injuries 
and his exposure to cold temperatures while stationed in 
Korea during the Korean Conflict.  In light of the veteran's 
combat service, and because his reported foot injuries and 
cold exposure are consistent with the nature and 
circumstances of his combat service in Korea, the Board finds 
that, as a matter of law, the veteran sustained these in-
service injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Further, although not considered by the RO, the Board notes 
that VA recognizes that the chronic effects of exposure to 
cold temperatures include weak or fallen arches as well as 
chronic fungus infection of the feet and disturbances of nail 
growth.  VA also acknowledges that the chronic effects of 
exposure to cold temperatures include an increased risk of 
developing, among other conditions, arthritis or other bone 
abnormalities.  See Veterans Benefits Administration Manual 
M21-1, part VI, paragraph 11.20 (Manual).

That Manual provision further provides, under such 
circumstances,

Service connection for these residuals 
may be in order if they arise in the area 
of a cold injury incurred during military 
service unless an intercurrent 
nonservice-connected cause is determined.  
The fact that a nonservice-connected 
systemic disease that could produce 
similar findings is present, or that 
other areas of the body not affected by 
cold injury have similar findings, does 
not necessarily preclude service 
connection for such conditions in the 
cold injured areas.  When considering the 
possibility of intercurrent cause, 
reasonable doubt, as defined in 38 C.F.R. 
§ 3.102, will always be resolved in the 
veteran's favor.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 11.20(b).

A.  Bilateral pes planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

As noted above, when examined at enlistment, the veteran was 
diagnosed as having third degree pes planus that was not 
considered disabling.  The Board thus concludes that, as a 
matter of law, the veteran's bilateral pes planus existed 
prior to service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Accordingly, there is no presumption of soundness at service 
entry with respect to this disability. 

Regulations provide that when a condition is properly found 
to have been preexisting because it was noted at entry, the 
presumption of aggravation provides that a pre-existing 
injury or disease will be considered aggravated by active 
service where there is an increase in the disability during 
such service, unless there is a specific finding that the 
increase in the disability is due to the natural progress of 
the disease.

The service medical records reflect that the disability 
became symptomatic and required treatment during his period 
of active duty.  Moreover, this conclusion is consistent with 
the statements and testimony of the veteran and his in-
service colleagues.  Therefore, there is evidence that the 
disability became symptomatic and thus increased in severity 
in service.  In addition, there is no evidence rebutting the 
presumption of aggravation.  Further, there is no basis in 
the evidence of record that this increase in severity was due 
to the natural progress of a pre-existing disease process.  
Indeed, in an October 1995 report, Dr. Whelan opined that 
this foot disability was related to service, which is 
consistent with the veteran's statements and testimony and 
the lay accounts offered by service colleagues.  As such, the 
veteran's bilateral pes planus is presumed to have been 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  In addition, the medical evidence shows that the 
veteran continues to suffer from this disability.  Moreover, 
VA recognizes that the effects of a cold exposure include 
weak or fallen arches.  VA Adjudication Procedure Manual M21-
1, Part VI, par. 11.20.  

In light of the veteran's cold weather combat service, the 
pertinent Manual provision showing VA's recognition that pes 
planus can be related to exposure to cold weather conditions, 
the lay statements of the veteran's service colleague, and 
Dr. Whelan's medical assessment, the Board thus concludes 
that the preponderance of the evidence supports the veteran's 
claim.  Accordingly, service connection for bilateral pes 
planus is warranted.


B.  Osteoarthritis of multiple joints

In April 2001, the veteran was afforded a formal VA 
examination.  As part of that examination, X-rays were taken 
of several of the veteran's joints.  The X-rays revealed that 
the veteran has arthritis of the right shoulder, left 
shoulder, right knee, left knee, right hand and left hand.  
Further, in numerous lay statements submitted the veteran's 
former service colleagues and his own statements and 
testimony, each has reported that the veteran was exposed to 
extreme cold weather conditions during his period of combat 
service in Korea.  As such, in light of the presumption of 
service incurrence set forth in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), and because this injury is consistent 
with the circumstances, conditions, or hardships of such 
service," the Board concludes, as a matter of law, that its 
occurrence has been established.

In addition, the Board acknowledges that the April 2001 VA 
examiner opined that the veteran arthritis of these multiple 
joints could not definitely be attributed to his cold weather 
exposure.  In doing so, however, he reasoned that the veteran 
did not suffer a cold injury during service.  The Board 
reiterates, however, that the evidence shows that the veteran 
did in fact sustain a cold injury, and thus his impression 
must be rejected because it is based on a mistaken factual 
premise.  In addition, in his September 2000 report, the 
veteran's private treating physician, Dr. Wassim Saikali 
noted that the veteran's exposure to sub zero temperatures 
while serving in Korea and stated that the development of 
osteoarthritis could be related to that exposure.  Moreover, 
in light of VA's recognition that the veteran faced an 
increased risk of developing arthritis or other bone 
abnormalities, see Veterans Benefits Administration Manual 
M21-1, part VI, paragraph 11.20, the Board finds that service 
connection for arthritis of the right shoulder, left 
shoulder, right knee, left knee, right hand and left hand is 
warranted.

C.  Bilateral fungal infection of the toenails

During the November 2003 Board hearing, the veteran testified 
that he had had foot fungus since shortly after service.  He 
also reported being subjected to cold weather conditions 
while serving in combat in Korea, and maintained that his 
chronic foot fungus was attributable to in-service cold 
injuries.  A review of the private and VA medical evidence 
shows that the veteran was treated for skin problems since 
the 1960s.  Further, in October 1995 report, Dr. Whelan 
diagnosed the veteran as having neurodermatitis that was 
related to his period of service.

As noted above, the Board has already determined that the 
veteran suffered this in-service cold injury.  In addition, 
the record shows that the veteran has been diagnosed as 
having onychomycosis.  The Board notes that the only negative 
evidence against this claim consists of the assessment of the 
April 2001 VA examiner, who diagnosed the veteran as having a 
fungus infection of the toenails of both feet but opined that 
it was not related to a cold injury.  In support of this 
conclusion, the examiner reasoned that there was a forty year 
gap between the veteran history of cold exposure and the 
onset of the fungus infection.  Because the examiner was 
under the mistaken belief that the condition did not have its 
onset until the 1990s, his impression, as it is based on a 
false factual premise, must be rejected.  

In light of the foregoing, and VA's recognition that the 
effects of chronic cold exposure include chronic fungus 
infection of the feet and disturbances of nail growth, see 
Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 11.20, the Board finds that service connection for 
onychomycosis is warranted.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for osteoarthritis of multiple joints, to 
specifically include the right shoulder, left shoulder, right 
knee, left knee, right hand and left hand, is granted.

Service connection for onychomycosis is granted.


REMAND

As discussed above, in light of the veteran's in-service 
exposure to cold weather conditions during his combat service 
in Korea during the Korean Conflict and VA's acknowledgement 
that arthritis is a known residual of the chronic effects of 
that exposure, the Board has granted service connection for 
arthritis of his shoulders, knees and hands.  The Board 
notes, however, that it is unclear whether the veteran 
suffers from arthritis of his right or left ankle joint.  
Accordingly, this matter must be remanded to afford the 
veteran a pertinent VA examination, which must include having 
the veteran undergo X-rays of his right and left ankle joints 
to rule in or exclude a diagnosis of this condition.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Prior to affording the veteran a VA examination, however, the 
RO must make sure that all the relevant records have been 
obtained.  In this regard, the Board notes that during the 
hearing, the veteran testified that he has been receiving 
regular treatment at the Beckley, West Virginia, VA Medical 
Center.  The Board observes, however, that records of his 
treatment at that facility, dated subsequent to August 2002, 
have not been associated with the claims folder.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the VCAA, VA must obtain these outstanding VA medical 
records, which might contain X-ray findings and/or 
conclusions that impact directly on the disposition of this 
matter.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for ankle 
problems.  This should specifically 
include records of his care, dated since 
August 2002, at the Beckley, West 
Virginia, VA Medical Center.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any ankle disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all 
ankle pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not any ankle condition is 
either related to or had its onset during 
his period of service.  In offering this 
assessment, the examiner should comment 
on the provisions of Veterans Benefits 
Administration Manual M21-1, part VI, 
paragraph 11.20, which are reproduced 
above.  The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority, which must 
specifically include 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) as 
well as Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 11.20.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



